Citation Nr: 0608544	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for a hiatal 
hernia, gastroesophageal reflux disease, peptic esophagitis, 
and short segment Barett's esophagus, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to June 
1991, and from April 1999 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that awarded service connection and 
a 10 percent disability rating for a hiatal hernia, 
gastroesophageal reflux disease, and peptic esophagitis short 
segment Barette's esophagus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

Additional development is needed prior to further disposition 
of the claim.

In a September 2003 statement, the veteran alleged that his 
service-connected hiatal hernia, gastroesophageal reflux 
disease, peptic esophagitis, and short segment Barett's 
esophagus disabilities are more severe than the current 10 
percent disability rating reflects.  Specifically, the 
veteran stated that his condition is now marked by frequent 
exacerbations, such that he is now required to take twice as 
much medication on a daily basis for control than he was 
previously.  

The veteran was last afforded a VA examination in July 2002.  
He last underwent esophagogastroduodenoscopy in 2001.  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Although the veteran's examinations are not unduly 
remote, the veteran has indicated that his condition has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, the Board finds that a new examination is in 
order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
gastroenterological examination, to 
determine the current severity of his 
service-connected hiatal hernia, 
gastroesophageal reflux disease, peptic 
esophagitis, and short segment Barett's 
esophagus disabilities.  The claims 
folder, along with any additional evidence 
obtained, should be made available to the 
examiner for review.  The examiner's 
report should set forth all current 
complaints, findings and diagnoses.  The 
examiner should address exacerbations of 
the veteran's disability and the state of 
his health during remissions.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
this Board for the purpose of appellate 
disposition, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


